IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00122-CV

                           IN RE CAROLYN BARNES


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator Carolyn Barnes’s petition for writ of mandamus is denied.




                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 19, 2017
[OT06]